Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0003857
                                                          06-JAN-2015
                                                          12:20 PM


                           SCWC-13-0003857


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


      POFOLK AVIATION HAWAII, INC., and HALE O'LELE CORP.,

               Petitioners/Plaintiffs-Appellants,


                                 vs.


     DEPARTMENT OF TRANSPORTATION FOR THE STATE OF HAWAI'I,

    GLENN M. OKIMOTO, FORD FUCHIGAMI, and SIDNEY A. HAYAKAWA,

                Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-13-0003857; CIV. NO. 13-1-0787-03)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Plaintiffs-Appellants Pofolk Aviation

Hawai'i, Inc. And Hale O'lele Corp.’s application for writ of

certiorari filed on December 5, 2014, is hereby accepted and will

be scheduled for oral argument.    The parties will be notified by

the appellate clerk regarding scheduling.

          DATED:    Honolulu, Hawai'i, January 6, 2015.

Eric A. Seitz and                 /s/ Mark E. Recktenwald

Della A. Belatti

for petitioners

                                  /s/ Paula A. Nakayama

Russell A. Suzuki,

Michael S. Vincent, and           /s/ Sabrina S. McKenna

Jack Rosenzweig

for respondents                   /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson